DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claim 1 is pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 01/18/2022 and 06/03/2022.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 1, recites “A laser-based system for communication, the system comprising:” should be corrected to say: “A laser-based system for communication, the laser-based system comprising:”
Claim 1 page 43 recite: “… to track the acquired laser beams, …”.  Should be corrected to say: “… to track the acquired plurality of laser beams, …”.
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition module”; “a tracking module”; “an adaptive learning unit”; “a pointing module”; “a laser beam characterization unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an acquisition module, Fig. 3, element 310, paragraph: [0068], [0072]; a tracking module, see Fig. 3, 4a, element 304 (fine steering and point-ahead module) paragraph [0068], [0070]; an adaptive learning unit, FSO module 106 may be configured to receive incoming beams and transmit them to communication acquisition unit via an adaptive learning unit (not shown in Figures) paragraph: [0079]; a pointing module, see Fig. 3, element 308 (coarse PAT) and also in some embodiment may be part of the tracking module 304, para. [0068], [0069]; a laser beam characterization unit of the acquisition module 310 of Fig. 3 para [0081].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites “a beaconing feedback and beam divergence mechanism configured to control a beam and detect a beam;” (Emphasis added), it is not clear if the beam that is being controlled and the beam is being detected are the same beam or different beam.  However, the specification discloses the control and detect a beam (not as two different beam) see Paragraph [0074] of the PGPub.     

Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0043800 A1) Ryan Wallace Kingsbury et al., hereinafter “Kingsbury” in view of (US 2012/0308239 A1) Samir S. Sheth et al., hereinafter “Sheth” and further in view of (US 2017/0299702 A9) Steven C. Tidwell) hereinafter “Tidwell”.
Regarding claim 1, Kingsbury disclose a laser-based system for communication, the system comprising (Kingsbury: Fig. 1-16, laser-based communication system See Figs. 1-5, 9A/B, ¶¶ [0039]- [0048]): 
an acquisition module configured to acquire and characterize a plurality of laser beams (Kingsbury: Fig. 1-16, Figs. 1-5, 9A-B, ADCS subsystem 229, the receiver aperture 221 receiving incoming beacon or beam and couple to tracking detector device 223 whose output is fed into a positioning, acquisition and tracking module 225, in order to analyze or characterize the beacon/beams … The PAT system used to improve coarse pointing by order magnitude of 4, ¶¶ [0045], [0039]- [0044]); 
a tracking module configured to track the acquired laser beams, the tracking module comprising (Kingsbury: Figs. 1-5,4A-C, 9A-B, tracking detector module 223, (e.g., focal plane array) receives beam or beacon, ¶¶ [0045], [0039]- [0044]): 
a beaconing feedback and beam divergence mechanism configured to control a beam and detect a beam (Kingsbury: Figs. 1-5, 9A-B, Figs. 4A-C illustrates the mechanism for controlling and detecting the beam by detecting beacon signal B, the ADCS subsystem control loops, the beacon beam divergence, using downlink beacon/beam (feedback) for fine steering mechanism, ¶¶ [0057]- [0058], [0067]- [0068]); 
an adaptive learning unit configured to implement an adaptive learning detection algorithm to identify and track a unique optical signature from at least one of the acquired laser beams; and 
a pointing module configured to point at least one laser beam towards a target based on the acquired laser beams (Kingsbury: Figs. 1-5, 9A-B, pointing module 217 (e.g., MEMS FSM) for fine pointing 217 is coupling with TX aperture 219 to transmit acquired beam toward downlink target, ¶¶ [0057]- [0061], [0041]- [0045]).
Kingsbury does not expressly disclose an adaptive learning unit configured to implement an adaptive learning detection algorithm to identify and track a unique optical signature from at least one of the acquired laser beams; 
However, Sheth disclose an adaptive learning unit configured to implement an adaptive learning detection algorithm to identify and track a unique optical signature from at least one of the acquired laser beams (Sheth: Figs. 1, 17, 23, 42A/B, mutual-adaptive learning (tracking) algorithm, the flow chart 2300 and Fig. 42A/B flow charts, indicate searching for pattern from target (near/far side data)  using control feedback 140, and periodically learning, adjusting and maintaining proper pointing alignment with other nodes by using software, see, ¶¶ [0032]-[0034], [0128], [0053]-[0055], [0336]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kingsbury to implement an adaptive learning detection algorithm to detect and track form acquired laser beam (optical signal) as taught by Sheth because when a mutual-adaptive tracking algorithm is implemented in the system may adaptively align FSO system for near side or far side (acquired beam or optical signals) when adaptive tracking algorithm react to the scanning of the optical signal.  As shown by Sheth in Figs. 21, 26,37A/B the feedback control mechanism and constant monitoring of the receiver and transmitter signal provides means so that the quality and strength of receive signal is achieved when the transmitter and receiver are at optimal alignment and thus reduce error in transmission.  See Sheth para. [0354]- [0355], Abstract. MPEP 2143.I (A-D). 
Sheth does not expressly disclose optical signature.  
However, Tidwell disclose track a unique optical signature from at least one of the acquired laser beams (Tidwell: Figs. 4, apparatus and process for detecting or tracking optical signal (e.g., suitable wavelength, colors in different spectrum or different relative intensities of the plurality of wavelength) such as time-varying optical waveform (particular optical signature) see ¶¶ [0017]- [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kingsbury to track a unique optical signature as taught by Tidwell because once a receiver detect and identify or distinguish a unique (particular) intensity, frequency of the optical signature of laser beams by applying the tracking and detection the optical signature results onto the adaptive learning module and algorithm of the Kingsbury further would improve the pointing of at least one laser beam toward a target in much accurate manner.  See Tidwell para. [0017]- [0020], MPEP 2143.I (A-D). 

Conclusion













This is a continuation of applicant's earlier US Application No. 16/607,326.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 10,635,800 B2 			Tal Bakish, 
US 5777768 A			Korevaar; Eric
US 7,587,141 B2			Donald Fisher, 
US 20130182620 A1		Chaffee; Tom et al.
US 6839520 B1			Dreischer; Thomas et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636